DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-6 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Publication No.: US 2013/0297596 A1 to Mouline et al. (Mouline) as disclosed in the IDS.
	As to Claims 1 and 13, Mouline discloses a central server (Fig. 2, ‘the DNS management system 204 may comprise one or more servers, hardware processors, memories, applications, software modules, and/or any number of other hardware or software resources’, ¶ 0015), comprising: 

at least one processor coupled to the memory (‘an exemplary storage medium can be coupled to the processor such the processor can read information from, and write information to, the storage medium. In the alternative, the storage medium can be integral to the processor. The processor and the storage medium can also reside in an ASIC’, ¶ 0029), the at least one processor configured to execute the computer-readable instructions to receive a physical location of a distributed unit (‘using a distance-based ordering of DNS records, visiting users may be sent to the geographically closest server node, regardless of their country of origin. In other words, the DNS record (e.g., A or AAAA record) returned to the user is based on the user's geographic location. This provides geographic optimization for load-balancing groups’, ¶ 0016); 
generate a list of one or more measurement servers based on the physical location (‘Fig. 3 illustrates the distance-based routing method of translating queries for domain names into IP addresses, which may be performed in the processor and logic of the DNS management system 204 shown in Fig. 2. In step 302, a request is received from a client for an IP address associated with a domain name. The client has an associated client IP address. In step 304, a database of IP address location records is queried to determine a geographic location of the client. Alternatively, the geographic location of the client may be determined based on geo-location information provided by 
send the list of one or more measurement servers to the distributed unit (‘based on the location of the client, a list of DNS records of available servers is formed according to geographic proximity. In step 306, the ordered list of DNS record is served to the client. In an embodiment, the DNS management system calculates a geographic distance between the client and server based on latitude and longitude coordinates to determine the geographic proximity to available servers’, ¶ 0021).
As to Claims 2 and 14, Mouline further discloses receiving one or more performance parameters from the distributed unit based on the list of one or more measurement servers (‘in another embodiment illustrated in Fig. 4, the DNS management system serves DNS records which are ordered based on the performance of available servers. The method illustrated in Fig. 4 may be performed in the processor and logic of the DNS management system 204 shown in Fig. 2. As seen in Fig. 4, the performance of locally available servers is monitored to determine the performance of available servers (step 402).  The performance may be measured using conventional metrics, such as availability, response time, etc. In an embodiment, the performance of potential local servers may be monitored using metrics obtained using a network monitoring server 212 or an application which periodically probes the available servers’, ¶ 0022); 
selecting one or more central units based on the one or more performance parameters (‘in step 510, the DNS management system selects whether to deliver the distance-based DNS records or the performance-based DNS records. The selection of 
sending one or more addresses corresponding to the one or more central units to the distributed unit (‘in step 512, the DNS management system delivers the selected DNS records to the client’, ¶ 0026).
	As to Claims 3 and 15, Mouline further discloses wherein the generating includes determining one or more edge cloud zones corresponding to the physical location (‘particularly, the system of embodiments comprises one or more DNS servers which are capable of redirecting users to country-based content delivery networks (CDNs) or the closest cloud region, availability zone, or instance, using routing via distance-based and/or performance-based ordering of DNS records. In an embodiment, the distance-based routing technique is based on a geographical distance between a server and a client’, ¶ 0007); 
selecting one or more measurement servers corresponding to the one or more edge cloud zones (‘the distance-based algorithm for selecting DNS records can be used in place of conventional techniques to select and provide DNS records corresponding to load-balancing groups which are geographically closest to the end user, in a completely hands off manner. In an embodiment, load-balancing groups which are equidistant or near-distant to each other can be selected in a round-robin fashion’, ¶ 0016); and 
generating the list of one or more measurement servers based on the selected one or more measurement servers (‘Fig. 3 illustrates the distance-based routing method of translating queries for domain names into IP addresses, which may be performed in the processor and logic of the DNS management system 204 shown in Fig. 2. In step 
	As to Claims 4 and 16, Mouline further discloses wherein the selecting the one or more central units includes selecting one or more selected measurement servers based on the one or more performance parameters (‘in step 510, the DNS management system selects whether to deliver the distance-based DNS records or the performance-based DNS records. The selection of which record to deliver can be based on certain criteria, such as performance, cost, load balancing, etc.’, ¶ 0025); 
selecting one or more selected edge cloud zones corresponding to the one or more selected measurement servers (‘particularly, the system of embodiments comprises one or more DNS servers which are capable of redirecting users to country-based content delivery networks (CDNs) or the closest cloud region, availability zone, or instance, using routing via distance-based and/or performance-based ordering of DNS records. In an embodiment, the distance-based routing technique is based on a geographical distance between a server and a client’, ¶ 0007); and 
selecting one or more central units corresponding to the one or more selected edge cloud zones (‘in an embodiment, the DNS management system uses a distance-based routing method to determine which DNS records to deliver to a user. In this 
As to Claims 5 and 17, Mouline further discloses identifying one or more neighbor distributed units within a threshold geographic distance of the distributed unit, the one or more neighbor distributed units being currently associated with one or more associated central units (‘Fig. 3 illustrates the distance-based routing method of translating queries for domain names into IP addresses, which may be performed in the processor and logic of the DNS management system 204 shown in Fig. 2. In step 302, a request is received from a client for an IP address associated with a domain name. The client has an associated client IP address. In step 304, a database of IP address location records is queried to determine a geographic location of the client. Alternatively, the geographic location of the client may be determined based on geo-location information provided by a user device. Based on the location of the client, a list of DNS records of available servers is formed according to geographic proximity’, ¶ 0021), wherein the selecting the one or more central units is based on at least one of (i) a round-robin priority order among one or more available central units within the one or more selected edge cloud zones (‘the distance-based algorithm for selecting DNS 
As to Claim 6, Mouline further discloses wherein the selecting the one or more selected measurement servers is further based on at least one of (i) a measurement server having a lowest latency, (ii) one or more measurement servers having a latency below a defined threshold, (iii) a measurement server having a fewest packet drops, and (iv) one or more measurement servers having a number of packet drops below a defined threshold (‘the present invention is directed to systems and methods which provide DNS management operable to implement geographic redirection of end users, such as to facilitate decreased latency and/or load balancing with respect to resources distributed across multiple locations’, ¶ 0007; see also ¶ 0025).
As to Claim 18, Mouline further discloses wherein the one or more performance parameters include at least one of latency and packet loss (‘the present invention is directed to systems and methods which provide DNS management operable to implement geographic redirection of end users, such as to facilitate decreased latency see also ¶ 0025).

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 7-10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2013/0297596 A1 to Mouline et al. (Mouline) as disclosed in the IDS , in view of Publication No.: US 2019/0037398 A1 to Eriksson et al. (Eriksson).
	As to Claim 7, Mouline discloses a distributed unit, comprising: 
a memory storing computer-readable instructions (Fig. 2, ‘the DNS management system 204 may comprise one or more servers, hardware processors, memories, applications, software modules, and/or any number of other hardware or software resources’, ¶ 0015); and 
at least one processor coupled to the memory (‘an exemplary storage medium can be coupled to the processor such the processor can read information from, and write information to, the storage medium. In the alternative, the storage medium can be integral to the processor. The processor and the storage medium can also reside in an ASIC’, ¶ 0029), the at least one processor 

receive a list of one or more measurement servers from the central server based on the physical location; communicate with the one or more measurement servers (‘Fig. 3 illustrates the distance-based routing method of translating queries for domain names into IP addresses, which may be performed in the processor and logic of the DNS management system 204 shown in Fig. 2. In step 302, a request is received from a client for an IP address associated with a domain name. The client has an associated client IP address. In step 304, a database of IP address location records is queried to determine a geographic location of the client. Alternatively, the geographic location of the client may be determined based on geo-location information provided by a user device. Based on the location of the client, a list of DNS records of available servers is formed according to geographic proximity’, ¶ 0021); 
obtain one or more performance parameters based on the communication (‘in another embodiment illustrated in Fig. 4, the DNS management system serves DNS records which are ordered based on the performance of available servers. The method illustrated in Fig. 4 may be performed in the processor and logic of the DNS management system 204 shown in Fig. 2. As seen in Fig. 4, the performance of locally available servers is monitored to determine the performance of available servers (step 
send the one or more performance parameters to the central server (‘in another embodiment illustrated in Fig. 4, the DNS management system serves DNS records which are ordered based on the performance of available servers. The method illustrated in Fig. 4 may be performed in the processor and logic of the DNS management system 204 shown in Fig. 2. As seen in Fig. 4, the performance of locally available servers is monitored to determine the performance of available servers (step 402).  The performance may be measured using conventional metrics, such as availability, response time, etc. In an embodiment, the performance of potential local servers may be monitored using metrics obtained using a network monitoring server 212 or an application which periodically probes the available servers’, ¶ 0022); 
receive one or more addresses corresponding to one or more central units from the central server based on the one or more performance parameters (‘in another embodiment illustrated in Fig. 4, the DNS management system serves DNS records which are ordered based on the performance of available servers. The method illustrated in Fig. 4 may be performed in the processor and logic of the DNS management system 204 shown in Fig. 2. As seen in Fig. 4, the performance of locally available servers is monitored to determine the performance of available servers (step 402). The performance may be measured using conventional metrics, such as availability, response time, etc.’, ¶ 0022); and 

Mouline does not expressly discloses establish an F1 connection with the one or more central units using the one or more addresses.
However, Eriksson discloses establish an F1 connection with the one or more central units using the one or more addresses (‘the F1-interface defines communication between the MME 408 of the VPLMN 120 and the roaming policy server 420 of the HPLMN 110. In all three alternatives, the MME 408 of the VPLMN detects, according to normal 3GPP procedures with a Home Subscriber Server, HSS, of the home network that the device (hereinafter called the User Equipment, UE) is a roaming UE and has a HPLMN different from the VPLMN ID’, ¶ 0052).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘establish an F1 connection with the one or more central units using the one or more addresses’ as disclosed by Eriksson into Mouline so as to provide cost efficient wireless communication system, Eriksson ¶ 0007.    
	As to Claim 8, Mouline further discloses wherein the list of one or more measurement servers is generated by the central server by determining one or more edge cloud zones corresponding to the physical location (‘particularly, the system of embodiments comprises one or more DNS servers which are capable of redirecting users to country-based content delivery networks (CDNs) or the closest cloud region, availability zone, or instance, using routing via distance-based and/or performance-
selecting one or more measurement servers corresponding to the one or more edge cloud zones (‘the distance-based algorithm for selecting DNS records can be used in place of conventional techniques to select and provide DNS records corresponding to load-balancing groups which are geographically closest to the end user, in a completely hands off manner. In an embodiment, load-balancing groups which are equidistant or near-distant to each other can be selected in a round-robin fashion’, ¶ 0016); and 
generating the list of one or more measurement servers based on the selected one or more measurement servers (‘Fig. 3 illustrates the distance-based routing method of translating queries for domain names into IP addresses, which may be performed in the processor and logic of the DNS management system 204 shown in Fig. 2. In step 302, a request is received from a client for an IP address associated with a domain name. The client has an associated client IP address. In step 304, a database of IP address location records is queried to determine a geographic location of the client. Alternatively, the geographic location of the client may be determined based on geo-location information provided by a user device. Based on the location of the client, a list of DNS records of available servers is formed according to geographic proximity’, ¶ 0021).
As to Claim 9, Mouline further discloses wherein the selecting the one or more central units includes selecting one or more selected measurement servers based on the one or more performance parameters (‘in step 510, the DNS management system selects whether to deliver the distance-based DNS records or the performance-based 
selecting one or more selected edge cloud zones corresponding to the one or more selected measurement servers (‘particularly, the system of embodiments comprises one or more DNS servers which are capable of redirecting users to country-based content delivery networks (CDNs) or the closest cloud region, availability zone, or instance, using routing via distance-based and/or performance-based ordering of DNS records. In an embodiment, the distance-based routing technique is based on a geographical distance between a server and a client’, ¶ 0007); and 
selecting one or more central units corresponding to the one or more selected edge cloud zones (‘in an embodiment, the DNS management system uses a distance-based routing method to determine which DNS records to deliver to a user. In this method, the DNS management system stores the geographic locations of the IP addresses referenced in the resource records in a memory of the DNS server. This means that the overhead is small and scalable. In an embodiment, the disclosed DNS management system uses a lookup table of IP addresses and their corresponding geographic ownership records to determine the geographic location of the user. This information is used to determine the geographically closest server node. The lookup table may be held in memory in a special, compact, binary format to enable very fast lookup’, ¶ 0019).
As to Claim 10, Mouline further discloses wherein the one or more performance parameters include at least one of latency and packet loss (‘the present invention is directed to systems and methods which provide DNS management operable to see also ¶ 0025).
As to Claim 12, Eriksson further discloses wherein the distributed unit may correspond to physical network functions or virtual network functions (‘the visiting network 120 further comprises a number of network functions 127, such as PGW, Service Gateway, SGW, Mobility Management Entity, MME, etc. In addition, the visiting network 120 comprises a number of virtual network functions 128 reflecting a number of the network functions 117 of the home network 110’, ¶ 0026).  In addition, the same suggestion/motivation is used as the rejection for Claim 7.
As to Claim 20, Mouline does not expressly disclose wherein the distributed unit uses the one or more addresses corresponding to the one or more central units to establish an F1 connection to at least one of the one or more central units.
However, Eriksson discloses wherein the distributed unit uses the one or more addresses corresponding to the one or more central units to establish an F1 connection to at least one of the one or more central units (‘the F1-interface defines communication between the MME 408 of the VPLMN 120 and the roaming policy server 420 of the HPLMN 110. In all three alternatives, the MME 408 of the VPLMN detects, according to normal 3GPP procedures with a Home Subscriber Server, HSS, of the home network that the device (hereinafter called the User Equipment, UE) is a roaming UE and has a HPLMN different from the VPLMN ID’, ¶ 0052).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘establish an F1  Eriksson into Mouline so as to provide cost efficient wireless communication system, Eriksson ¶ 0007.   

6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mouline, in view of Publication No.: US 2016/0191632 A1 to Mirsky et al. (Mirsky) as disclosed in the IDS. 
As to Claim 19, Mouline does not expressly disclose wherein the one or more performance parameters are determined using Two-Way Active Measurement Protocol. 
However, Mirsky discloses wherein the one or more performance parameters are determined using Two-Way Active Measurement Protocol (‘a network device is configured to establish a two-way active measurement protocol (TWAMP) test session that supports use of a Network Time Protocol (NTP) timestamp format and a Precision Time Protocol Version 2 (PTPv2) timestamp format. The network device acts as a control-client that communicates with a server to establish a TWAMP test session between a session-sender and a session-reflector’, ¶ 0008).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the one or more performance parameters are determined using Two-Way Active Measurement Protocol’ as disclosed by Mirsky into Mouline so as to reduce delay in communication system, Mirsky ¶ 0006.   

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mouline as disclosed in the IDS, in view of Eriksson and further in view of Publication No.: US 2016/0191632 A1 to Mirsky et al. (Mirsky) as disclosed in the IDS. 
As to Claim 11, Mouline in view of Eriksson do not expressly disclose wherein the communication includes Two-Way Active Measurement Protocol. 
However, Mirsky discloses wherein the communication includes Two-Way Active Measurement Protocol (‘a network device is configured to establish a two-way active measurement protocol (TWAMP) test session that supports use of a Network Time Protocol (NTP) timestamp format and a Precision Time Protocol Version 2 (PTPv2) timestamp format. The network device acts as a control-client that communicates with a server to establish a TWAMP test session between a session-sender and a session-reflector’, ¶ 0008).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide ‘wherein the communication includes Two-Way Active Measurement Protocol’ as disclosed by Mirsky into Mouline in view of Eriksson so as to reduce delay in communication system, Mirsky ¶ 0006.   

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463